
	

114 S1424 IS: Microbead-Free Waters Act of 2015
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1424
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2015
			Mrs. Gillibrand (for herself, Mr. Portman, Ms. Stabenow, Mr. Kirk, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To prohibit the sale or distribution of cosmetics containing synthetic plastic microbeads.
	
	
		1.Short title
 This Act may be cited as the Microbead-Free Waters Act of 2015.
		2.Prohibition against sale or distribution of cosmetics containing synthetic plastic microbeads
 (a)In generalSection 601 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 361) is amended by adding at the end the following:
				
 (f)If it contains synthetic plastic microbeads.. (b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2018.
			
